          Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 1 of 9



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Ashley Morgan Gallagher,                         No. CV-19-05766-PHX-MTL
10                   Plaintiff,                        ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                     Defendant.
14
15
              At issue is the denial of Plaintiff Ashley Morgan Gallagher’s Application for
16
     Disability Insurance benefits by the Social Security Administration (“SSA”). Plaintiff filed
17
     a Complaint (Doc. 1) seeking judicial review of that denial, and the Court now addresses
18
     Plaintiff’s Opening Brief (Doc. 13, “Pl. Br.”), Defendant’s Motion for Remand and
19
     Response (Doc. 18, “Def. Br.”), Plaintiff’s Reply (Doc. 19, “Reply”), and Defendant’s
20
     Reply in support of its Motion (Doc. 20, “Def. Reply”). For the following reasons, the
21
     Court reverses the Administrative Law Judge’s (“ALJ”) decision and remands for a new
22
     disability determination.
23
     I.       BACKGROUND
24
              Plaintiff filed an Application for Supplemental Security Income benefits on
25
     November 24, 2017 for a period of disability beginning on January 1, 2014. (R. at 17.) Her
26
     claim was denied initially on March 1, 2018, and upon reconsideration on July 24, 2018.
27
     (Id.) On February 1, 2019, Plaintiff appeared at a hearing before the ALJ. (R. at 17, 37–
28
     87.) On May 6, 2019, the ALJ denied Plaintiff’s Application, and on October 11, 2019, the
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 2 of 9



 1   Appeals Council denied Plaintiff’s Request for Review and adopted the ALJ’s decision as
 2   the agency’s final decision. (R. at 1–3, 17–30.)
 3          Upon considering the medical records and opinions, the ALJ evaluated Plaintiff’s
 4   disability   based   on    the   following    severe    impairments:     seizure    disorder;
 5   lumbosacral/cervical strain with mild scoliosis; post-traumatic stress disorder; bilateral
 6   carpal tunnel syndrome; major depressive order; attention-deficit hyperactive disorder; and
 7   anxiety disorder. (R. at 20.) The ALJ found that Plaintiff “does not have an impairment or
 8   combination of impairments that meets or medically equals the severity of one of the listed
 9   impairments in 20 CFR Part 404, Subpart P, Appendix 1.” (R. at 20.) Next, the ALJ
10   calculated Plaintiff’s residual functional capacity (“RFC”):
11                 [Plaintiff] had the [RFC] to perform sedentary work as defined
                   in 20 CFR 404.1567(a). She could never have climbed ladders,
12                 ropes, or scaffolds, and had to avoid occupational driving and
                   hazards, including moving machinery, unprotected heights,
13                 sharp objects, bodies of water and other liquids, and hot
                   surfaces, like grills or cooktops. She was able to perform
14                 simple, routine tasks in an environment free from fast-paced
                   production rates, like those found in assembly line work, and
15                 could have performed tasks where changes were infrequent
                   and introduced gradually.
16
17   (R. at 22.) The ALJ found that Plaintiff can perform jobs that exist in significant numbers
18   in the national economy. (R. at 28.) Ultimately, the ALJ concluded that Plaintiff was not
19   disabled from the alleged disability onset-date through the date of the decision. (R. at 17.)
20   II.    LEGAL STANDARD
21          In determining whether to reverse an ALJ’s decision, the district court reviews only
22   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
23   517 n.13 (9th Cir. 2001). The Court may set aside the Commissioner’s disability
24   determination only if it is not supported by substantial evidence or is based on legal error.
25   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is relevant evidence
26   that a reasonable person might accept as adequate to support a conclusion considering the
27   record as a whole. Id. To determine whether substantial evidence supports a decision, the
28   Court must consider the record as a whole and may not affirm simply by isolating a


                                                  -2-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 3 of 9



 1   “specific quantum of supporting evidence.” Id. (citation omitted). Generally, “[w]here the
 2   evidence is susceptible to more than one rational interpretation, one of which supports the
 3   ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947,
 4   954 (9th Cir. 2002) (citations omitted).
 5           To determine whether a claimant is disabled for purposes of the Act, the ALJ
 6   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 7   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
 8   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
 9   the     claimant        is    presently       engaging       in     substantial     gainful     activity.   20
10   C.F.R. § 404.1520(a)(4)(i). At step two, the ALJ determines whether the claimant has a
11   “severe” medically determinable physical or mental impairment. Id. § 404.1520(a)(4)(ii).
12   At step three, the ALJ considers whether the claimant’s impairment or combination of
13   impairments meets or medically equals an impairment listed in Appendix 1 to Subpart P
14   of 20 C.F.R. Part 404. Id. § 404.1520(a)(4)(iii). If so, the claimant is automatically found
15   to be disabled. Id. At step four, the ALJ assesses the claimant’s RFC and determines
16   whether     the    claimant        is     still   capable     of     performing     past      relevant   work.
17   Id. § 404.1520(a)(4)(iv). If not, the ALJ proceeds to the fifth and final step, where she
18   determines whether the claimant can perform any other work in the national economy
19   based     on      the        claimant’s      RFC,     age,        education,      and   work      experience.
20   Id. § 404.1520(a)(4)(v). If not, the claimant is disabled. Id.
21   III.    ANALYSIS
22           Plaintiff raises two issues for the Court’s consideration. First, Plaintiff argues that
23   the ALJ incorrectly discounted Plaintiff’s symptom testimony. (Pl. Br. at 1, 11–20.)
24   Second, Plaintiff argues that the ALJ erred when calculating Plaintiff’s RFC because the
25   ALJ did not correctly consider relevant medical opinions. (Id. at 1, 21–22.) Plaintiff
26   contends that in light of these errors, the Court should apply the “credit-as-true” rule and
27   remand for an award of benefits. (Id. at 22–23.) Defendant concedes that remand is
28   appropriate, but requests the Court remand so that the ALJ can make a new disability


                                                           -3-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 4 of 9



 1   determination. (Def. Br. at 1.) For the following reasons, the Court reverses and remands
 2   for a new disability determination.
 3          A.     Plaintiff’s Symptom Testimony
 4          Plaintiff first contends that the ALJ erred in rejecting her symptom testimony. (Pl.
 5   Br. at 11–20.) An ALJ performs a two-step analysis to evaluate a claimant’s testimony
 6   regarding pain and symptoms. Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).
 7   First, the ALJ evaluates whether the claimant has presented objective medical evidence of
 8   an impairment “which could reasonably be expected to produce the pain or symptoms
 9   alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir. 2007) (quoting Bunnell
10   v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc) (internal quotation marks
11   omitted)). Second, absent evidence of malingering, an ALJ may only discount a claimant’s
12   allegations for reasons that are “specific, clear and convincing” and supported by
13   substantial evidence. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (citation
14   omitted). This is the most demanding standard in Social Security cases. Garrison, 759 F.3d
15   at 1014–15.
16          The ALJ “must specifically identify the testimony she or he finds not to be credible
17   and must explain what evidence undermines the testimony.” Holohan v. Massanari, 246
18   F.3d 1195, 1208 (9th Cir. 2001). General findings are insufficient. Id. “[T]he ALJ may
19   consider inconsistencies either in the claimant’s testimony or between the testimony and
20   the claimant’s conduct.” Molina, 674 F.3d at 1112. For instance, the ALJ may consider
21   “whether the claimant engages in daily activities inconsistent with the alleged symptoms.”
22   Id. (quoting Lingenfelter, 504 F.3d at 1040). “Even where those activities suggest some
23   difficulty functioning, they may be grounds for discrediting the claimant’s testimony to the
24   extent that they contradict claims of a totally debilitating impairment,” id. at 1113, or where
25   they suggest that “later claims about the severity of [the] limitations were exaggerated,”
26   Valentine v. Astrue, 574 F.3d 685, 694 (9th Cir. 2009). Additionally, the ALJ may consider
27   “whether the claimant takes medication or undergoes other treatment for the symptoms.”
28   Lingenfelter, 504 F.3d at 1040; see also 20 C.F.R. § 404.1529(c)(3). The ALJ may properly


                                                  -4-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 5 of 9



 1   consider that the medical record lacks evidence to support certain symptom testimony, but
 2   that cannot form the sole basis for discounting the testimony. Burch v. Barnhart, 400 F.3d
 3   676, 681 (9th Cir. 2005).
 4          Here, the ALJ found that “[Plaintiff’s] medically determinable impairments could
 5   reasonably be expected to cause the alleged symptoms; however, [Plaintiff’s] statements
 6   concerning the intensity, persistence and limiting effects of these symptoms are not entirely
 7   consistent with the medical evidence and other evidence in the record for the reasons
 8   explained in this decision.” (R. at 23.) Plaintiff contends that the ALJ simply summarized
 9   portions of her medical record in rejecting Plaintiff’s symptom testimony without tying in
10   any particular symptom testimony. (Pl. Br. at 14–15.) The Court agrees. The ALJ simply
11   stated that the medical evidence is not consistent with Plaintiff’s symptom testimony
12   because Plaintiff’s treatments primarily consisted of outpatient visits and medications. (R.
13   at 23.) The ALJ also noted that the medical evidence does not reveal an increase in
14   Plaintiff’s symptoms, but the analysis did not extend beyond these statements. (Id.)
15   Defendant argues that Plaintiff’s claims of a seizure disorder are not supported by medical
16   evidence because Plaintiff had no positive electroencephalogram (“EEG”) tests and
17   Plaintiff had a normal MRI. (R. at 906, 1459, 1733, 1743, 1759, 1777; Def. Br. at 10.) The
18   ALJ never made such an assertion, however, and Defendant uses this argument to further
19   reinforce its argument for remand, which the Court will discuss in more detail below.
20          The ALJ’s discussion of Plaintiff’s activities of daily living is also insufficient. The
21   ALJ specifically noted that Plaintiff was able to work part-time while attending school part-
22   time, which was asserted as evidence of her ability to take part in various physical
23   activities. (R. at 23, 49, 51, 69–70.) Plaintiff points out that the ALJ did not note that she
24   only completed one semester of school because of her seizures and memory issues. (R. at
25   49; Pl. Br. at 17.) At the hearing, Plaintiff described that in addition to the seizures and
26   memory issues, she had to stop attending classes and to quit her job because the seizures
27   made her very tired, she could not concentrate, had no energy, would easily get confused,
28   had headaches, and her body was sore. (R. at 52, 58.) The other two activities of daily


                                                  -5-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 6 of 9



 1   living on which the ALJ relied are that Plaintiff still drives and that she lived alone at
 2   various times during the relevant period. (R. at 23.) That said, Plaintiff testified that she
 3   can tell when she is about to have a seizure, in which case she can pull over her car. (R. at
 4   47–48, 55, 60.) Plaintiff also explained, and the ALJ noted, that she frequently talks with
 5   her mother and brother. (R. at 23, 790.) The Court agrees with Plaintiff that the ALJ did
 6   not sufficiently explain how living on her own invalidates her symptom testimony. (Pl. Br.
 7   at 18.) The Court finds the ALJ did not provide “specific, clear and convincing” reasons
 8   supported by substantial evidence for rejecting Plaintiff’s symptom testimony. Molina, 674
 9   F.3d at 1112.
10          B.       Plaintiff’s RFC
11          Plaintiff’s opening brief also argues that the ALJ erred in calculating the RFC. She
12   states that the ALJ did not rely on any of the medical opinions in the record to determine
13   Plaintiff’s RFC (R. at 22.) Defendant responded this argument in one footnote stating that
14   it was “fundamentally flawed” because an RFC is not a medical finding, but rather an
15   “administrative finding assessed solely by the ALJ.” (Def. Br. at 2–3.) The Court does not
16   find Defendant’s footnote to be an adequate response to Plaintiff’s arguments, especially
17   given Plaintiff’s references to various medical opinions. (See LRCiv 16.1(b) (“Defendant’s
18   brief must . . . respond specifically to each issue raised by Plaintiff . . . .”) (emphasis
19   added)). Therefore, the Court need not address this issue. Because Defendant did not
20   adequately address whether the ALJ erred in calculating Plaintiff’s RFC, Defendant
21   indicates its concession to Plaintiff’s arguments. See Trejo v. Mukasey, 2009 WL
22   10707323, *5 (D. Ariz. 2009) (“Plaintiff’s failure to address the argument indicates her
23   acquiescence to the claims’ dismissal.”) (citing LRCiv 7.2(i)).
24          C.       Scope of Remand
25          The remaining issue is the scope of the remand. Plaintiff seeks a remand for an

26   award of benefits. Defendant argues that remand for a new disability determination is

27   appropriate both because the issue of whether Plaintiff has a seizure disorder is unresolved

28   and there is doubt as to whether Plaintiff is disabled. (Def. Br. at 2.) The Court finds that



                                                 -6-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 7 of 9



 1   although there are no unresolved issues, there is doubt as to whether Plaintiff is disabled.
 2          The Court does not agree with Defendant that there is an unresolved issue as to
 3   whether Plaintiff has a seizure disorder. Defendant argues that although Plaintiff claims
 4   that her most severe impairment is her alleged seizures, her doctors “are not in agreement
 5   with what type of seizure Plaintiff is in fact experiencing, if any, and Plaintiff has refused
 6   needed treatment that might shed light on her condition.” (Def. Br. at 13.) As Defendant
 7   notes, doctors repeatedly recommended that Plaintiff take part in a prolonged EEG test to
 8   properly assess her seizures. (R. 921–24, 1733, 1763, 1897, 2005, 2546.) Plaintiff never
 9   completed the prolonged EEG test. (R. at 63, 1921.) Defendant also points out that
10   noncompliance with recommended treatment is frequent in Plaintiff’s medical records. (R.
11   at 1810, 1841, 1850, 1891, 1896, 1901, 1908, 1972, 1979, 1981, 2322.) Plaintiff also does
12   not take medication for her seizures, as she states because the medication made her angry,
13   tired, or depressed. Plaintiff currently uses CBD oil to treat the side effects of her seizures.
14   (R. at 56–57.)
15          Nonetheless, the ALJ determined that Plaintiff has a seizure disorder. (R. at 20.)
16   During the hearing, the ALJ asked Plaintiff where evidence of seizures came from, and
17   Plaintiff’s attorney responded that the evidence was based on Plaintiff’s testimony. (R. at
18   42.) The ALJ responded “Okay, so not supported in the record?” and Plaintiff’s attorney
19   responded, “Yeah.” (Id.) At the hearing, the ALJ asked Plaintiff how many partial seizures
20   she had. Plaintiff did not know and said she was still “learning exactly what those are.” (R.
21   at 72–73.) The ALJ asked Plaintiff if she knew when she was having a partial seizure or
22   simple seizure, and the Plaintiff said she did not and she “still need[s] to get more
23   information and training.” (R. at 74.) The ALJ concluded that this was sufficient
24   information to determine that Plaintiff has a seizure disorder. There are accordingly no
25   “unresolved” issues, notwithstanding Defendant’s disagreement with the conclusion.
26          Defendant also argues that remand for further proceedings is appropriate because
27   there is uncertainty as to whether Plaintiff is disabled. When a claimant moves to remand
28   for an award of benefits, as Plaintiff has done, the claimant must meet the “credit-as-true”


                                                  -7-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 8 of 9



 1   rule. The credit-as-true rule applies “only in rare circumstances.” Treichler v. Comm’r of
 2   Soc. Sec. Admin., 775 F.3d 1090, 1100 (9th Cir. 2014). (internal citations omitted). It
 3   applies when three elements are present. Id. at 1099–1102. First, the ALJ must have failed
 4   to provide legally sufficient reasons for rejecting medical evidence. Id. at 1100. Second,
 5   the record must be fully developed, there must be no outstanding issues that must be
 6   resolved before a determination of disability can be made, and the Court must find that
 7   further administrative proceedings would not be useful. Id. at 1101. Third, if the above
 8   elements are met, the Court may “find[] the relevant testimony credible as a matter of
 9   law . . . and then determine whether the record, taken as a whole, leaves ‘not the slightest
10   uncertainty as to the outcome of [the] proceeding.’” Id. (citations omitted). Even if the
11   credit-as-true elements are met, remand for further proceedings—as opposed to for an
12   award of benefits—is appropriate if the record reflects “serious doubt” that the claimant is
13   disabled. See Burrell v. Colvin, 775 F.3d 1133, 1141 (“[W]e need not determine whether
14   the three preliminary requirements are met because, even assuming that they are, we
15   conclude that the record as a whole creates serious doubt as to whether Claimant is, in fact,
16   disabled.”).
17          Here, the first step of the credit-as-true test is met. As described above, the ALJ
18   erred by rejecting Plaintiff’s symptom testimony (as well as in calculating her RFC).
19   Nonetheless, the second and third steps of the credit-as-true test are not met. Additional
20   proceedings would be useful to determine whether Plaintiff is disabled, and, even taking
21   the relevant testimony as credible, more than the “slightest uncertainty” exists as to the
22   outcome of this proceeding. Relatedly, the Court finds that there is “serious doubt” as to
23   whether Plaintiff is disabled. Garrison, 759 F.3d at 1021. Plaintiff does not manage her
24   pain with seizure medication. (R. at 1652.) She has also refused to complete a prolonged
25   EEG test, as recommended by her physicians. (R. at 1921.) Plaintiff also continues to drive,
26   despite being counseled not to. (R. at 47, 1733, 1980.) The issue of whether she is truly
27   unable to work is also unresolved. See Warre, 439 F.3d at 1006 (When a condition can be
28   controlled with medication it is not disabling for the purpose of determining eligibility for


                                                 -8-
       Case 2:19-cv-05766-MTL Document 21 Filed 11/05/20 Page 9 of 9



 1   Social Security Insurance benefits.); Lewis, 236 F.3d at 513 (“A claimant’s impairment
 2   does not meet the epilepsy listing unless it ‘persists despite the fact that the individual is
 3   following prescribed anticonvulsive treatment.’”) (quoting 20 C.F.R. Pt. 404, Subpt. P,
 4   App. 1, § 11.00A); see also Garrison, 759 F.3d at 1021 (“[C]ourts [must] remand for
 5   further proceedings when, even though all conditions of the credit-as-true rule are satisfied,
 6   an evaluation of the record as a whole creates serious doubt that a claimant is, in fact,
 7   disabled.”). Considering these circumstances, the Court applies the ordinary remand rule
 8   and will remand this matter to the ALJ for a new disability determination.
 9   IV.    CONCLUSION
10          Accordingly,
11          IT IS ORDERED granting Defendant’s Motion to Remand (Doc. 18).
12          IT IS FURTHER ORDERED that the final decision of the Social Security
13   Commissioner is vacated and this matter is remanded to the Social Security Administration
14   for further proceedings consistent with the Order.
15          IT IS FINALLY ORDERED directing the Clerk to enter judgment accordingly
16   and close this case.
17          Dated this 4th day of November, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
